DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "94" and "194" have both been used to designate “rig personnel”, see figure 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 5,295,536 (Bode).
As concerns claim 1, Bode discloses a system for conducting a subterranean operation, the system comprising: a mud bucket 20 comprising: a clam shell enclosure comprising a first portion 22 and a second portion 23, with the second portion rotationally coupled to the first portion, wherein the first portion and the second portion are configured to form a sealed chamber around a joint of a tubular string at a well center of a rig when the second portion is rotated into engagement with the first portion (figure 1), and wherein the sealed chamber is configured to receive expelled fluid from the tubular string when the joint is unthreaded (Id.); and a storage tank P that is configured to receive and store the expelled fluid from the sealed chamber while the mud bucket is located at the well center (figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 13-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bode in view of US 10,927,619 B1 (Anthony).
As concerns claim 2, Bode discloses the system of claim 1, but does not disclose wherein the storage tank is configured to drain the expelled fluid from the storage tank when the mud bucket is moved away from the well center. Anthony discloses a mud bucket comprising a storage tank configured to drain the expelled fluid from the storage tank when the mud bucket is moved away from the well center (see 5:17+, disclosing a recessed area or sump basin formed at the bottom of the housing, which would permit the fluid to be drained when the mud bucket is moved away from the well center, “such fluid in said sump basin will not leak or escape from said inner chamber in an uncontrolled manner upon shifting of said at least one fluid containment door to an open position”). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the sump into the apparatus to obtain the predictable result of preventing spillage of the fluid, and also to give the device the capability of being drained when moved away from the well center.
As concerns claim 7, Anthony discloses the system of claim 1, wherein the storage tank holds the expelled fluid as the mud bucket is moved away from the tubular string (Id., the device would be capable of holding the expelled fluid in the sump).
As concerns claim 13, Bode discloses a method for conducting a subterranean operation, the method comprising: sealing a mud bucket 20 around a joint of a tubular string extending from a drill floor; unthreading the joint 16; capturing fluid expelled from the tubular string in a sealed chamber of the mud bucket as the joint is being unthreaded; but does not disclose storing the fluid in a storage tank of the mud bucket. Anthony discloses a method for conducting a subterranean operation comprising a mud bucket capable of storing fluid in a storage tank (see 5:17+, disclosing a recessed area or sump basin formed at the bottom of the housing, “such fluid in said sump basin will not leak or escape from said inner chamber in an uncontrolled manner upon shifting of said at least one fluid containment door to an open position”). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the sump into the apparatus to obtain the predictable result of preventing spillage of the fluid, and also to give the device the capability of being drained when moved away from the well center.
As concerns claim 14, Anthony discloses the method of claim 13, further comprising: unsealing the mud bucket from around the joint; and storing the fluid in the storage tank as the mud bucket is conveyed away from the tubular string (Id.).
figure 3).
As concerns claim 18, Bode discloses the method of claim 17, further comprising: aligning the clam shell enclosure with the tubular string; rotating the second portion into engagement with the first portion, thereby forming the sealed chamber around the joint (figure 1); flowing the fluid from the sealed chamber into the storage tank P; and storing the fluid in the storage tank P as the clam shell enclosure is opened by rotating the second portion out of engagement with the first portion (Anthony additionally would be capable of this step, “such fluid in said sump basin will not leak or escape from said inner chamber in an uncontrolled manner upon shifting of said at least one fluid containment door to an open position”).
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bode in view of US 8,281,867 B2 (Belik).
As concerns claim 8, Bode discloses the system of claim 1, but lacks to disclose wherein a conveyance manipulates the mud bucket about a drill floor. Belik discloses a system wherein a conveyance manipulates the mud bucket about a drill floor (see figure 3, conveyance at 200, the mud bucket at 702). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to incorporate the conveyance with the mud bucket to obtain the predictable result of using the mud bucket with an automated drilling rig or drilling system.
As concerns claim 9, Belik discloses the system of claim 8, wherein the conveyance substantially aligns a longitudinal axis of the clam shell enclosure with a longitudinal axis of the tubular string (figure 5A).
figure 3, moveable system at 400).
As concerns claim 11, Belik discloses the system of claim 10, wherein the robot comprises a drill floor robot or a robotic arm rotationally attached to the drill floor (stabbing arm system 600 is equivalent).
Allowable Subject Matter
Claims 3-6, 12, 15-16 and 19-20 are objected to as depending from rejected base claims, but would be allowable if incorporated therein as the prior art does not disclose, teach or suggest the mud bucket with the integral storage tank incorporated with the docking station, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0230762 A1 (Blaine et al.) discloses a device for capturing drilling fluid having an integral storage tank (sump 27). US 9,664,002 B2 (Webb) discloses a pneumatically actuated mud bucket. US 8,733,435 B2 (Webb) discloses a collection device for preventing spillage of drilling fluid. US 2002/0070029 A1 (Miramon) discloses a wellbore fluid recovery system and method comprising a container that seals around the joint and is connected through a first valve to a receiving tank to which a vacuum may be applied, and a valve that controls flow from the receiving tank to a storage tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679